Citation Nr: 1510991	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of fractured hamate bone of the right hand (right hand disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from August 2010 to July 2011 with a prior 4 months of active . 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for his right hand disability and assigned a noncompensable rating effective August 16, 2011.

In October 2013, the Board remanded this matter.  


FINDING OF FACT

The service-connected residuals of fractured hamate bone of the right hand are manifested by pain that is not objectively demonstrated without ankylosis, amputation, or arthritic changes.


CONCLUSION OF LAW

The criteria for a 10 percent rating for the residuals of fractured hamate bone of the right hand have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Veteran's appeal arises from disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file. The Veteran was also afforded two VA examinations dated in September 2011 and December 2013, which, taken together, fully address the rating criteria in this case. This evidence is sufficient to evaluate the Veteran's claim.

The Board remand was for efforts to obtain outstanding VA or private treatment records, any outstanding service treatment records, specifically from any reserve service, and an updated VA examination.  Additional private and VA treatment records were received in September 2012 and November 2013, VA received a negative reply regarding additional service treatment records from the RMC in January 20014, and the Veteran was afforded an additional VA examination dated in December 2013 that is adequate to address his claim.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Analysis.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. §5107(b). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

  At the time of an initial rating, separate ratings can be assigned for separate periods of time since the effective date of service connection based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the RO has rated the Veteran's service-connected right hand disability as noncompensable under Diagnostic Code 5230. 

Under Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand.  There is no higher disability evaluation available under Diagnostic Code 5230.  

Under Diagnostic Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger on the major or minor hand.  There is also no higher disability evaluation available under Diagnostic Code 5227.  

When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id., at Note.

Under Diagnostic Codes 5155 and 5156, amputation of the ring or little finger, a 10 percent evaluation is warranted for amputation of the ring finger on the major or minor hand, without metacarpal resection, at the PIP joint or proximal thereto.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Note following Diagnostic Code 5156.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and PIP joints either in extension or full flexion or with rotation or angulation of a bone.  Id. Note (3)(ii) explains that if both the metacarpophalangeal and PIP joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Id. at Note (3)(ii).  Note (3)(iii) indicates that if only the metacarpophalangeal or PIP joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Id., at Note (3)(iii). 

Service treatment records document that in November 2010 the Veteran sustained a closed fracture of the right hamate.  The Veteran reported pain at the base of the fifth metacarpal.

On VA examination in September 2011, the Veteran reported that he fractured his right hand when he fell and held out his right hand to guard himself.  He had surgery in Kuwait in December 2010 where the broken bones were pinned.  The Veteran was noted to be right hand dominant.  The digit involved was the right little finger, and the joint involved were the metacarpal phalangeal.  Flare-ups were noted, but the Veteran reported no other functional impairment.  Range of motion was normal and there was no objective evidence of pain, including after repetitive motion.  There was no gap between the index finger and proximal transverse crease of the hand on maximal flexion of finger.

In addition, there was no ankyloses, amputation, or deformity noted, and no decreased strength or dexterity.  The examiner interpreted a December 2010 X-ray as showing stable percutaneous pinning of the 4th to 5th metacarpal bases, 5th MCP joint and the hamate fracture.  The hamate fracture was healing and anatomic alignment had been restored.  There was no residual 5th subluxation and no acute findings.  The diagnosis was multiple fractures of the right hand status post-surgical repair.  

Although the examiner had previously reported normal range of motion; he concluded that "the little and ring fingers did not move as well as they should."

On examination in December 2013, the diagnosis was fracture of the metacarpal and hamate bones.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran reported that he continues to have pain in the right hand and limited motion in his 5th digit. The pain increases with use of the hand.  He used tools at work and indicated that this this caused increased pain.  He also has pain with cold weather.  He takes Ibuprofen as needed for the pain.  

The Veteran also reported that he has flare-ups in pain level after physical activity with the hand such as using tools.  He states that the hand also swells after use.  He reported that he does not have any additional loss of Range of Motion during a flare-up.  On examination, there was pain with motion in the little finger and the gap between the thumb pad and the fingers was indicated to be less than 1 inch (2.5 cm.).  The examiner indicated both that there was evidence of limitation of motion or painful motion and no objective evidence of painful motion.  Later in the report the examiner indicated that there was pain on movement of the right little finger on motion.

There was a gap between any fingertips and the proximal transverse crease of the palm that was indicated to be less than 1 inch (2.5 cm) with objective evidence of painful motion.  Hand grip was 5/5 and there was no ankylosis of the thumb and/or fingers.  The surgical scars were not painful or unstable, nor was the total area of all related scars greater than 39 square cm (6 square inches).  

Functioning was not found to be so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran's finger condition was found not to impact his or her ability to work.  Imaging studies were reportedly abnormal, but there was no further explanation.

A review of the Veteran outpatient records does not indicate findings more severe than were indicated by the VA examination reports.  

The Veteran has submitted statements indicating that he had pain that affects his job performance, as he uses his hands extensively in his work. 

The evidence of record shows that the Veteran does not have ankylosis of the right little or fourth finger.  Thus, his disability may not be rated as an amputation. 38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  As such, he is not entitled to a compensable scheduler evaluation under Diagnostic Codes 5155, 5156, 5227, or 5230.  

Further, while there is evidence of pain in the hand, and some evidence of limited motion, the rating schedule does not provide a compensable rating on this basis.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5130, Note. 

The Board has considered whether an increased disability rating is warranted for his right hand disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his right hand disability under either Diagnostic Code 5230 or 5227.  This is the maximum rating allowable for limitation of motion and a higher rating would require amputation.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  In any event, functional impairment that could be considered the equivalent of ankylosis has not been shown in this case, given the findings noted previously.

VA policy is; however, to recognize actually painful motion as warranting at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  In this case, examiners have provided contradictory findings as to whether there is painful motion of the fifth finger.  The Veteran has reported that he has had pain running down that finger to the base of his hand, which is where the hamate bone is located.

As noted above, the minimum compensable rating for disability of the little finger is 10 percent based on amputation.  Resolving reasonable doubt in the Veteran's favor, a 10 percent rating is granted from the effective date of service connection on the basis of pain.  38 C.F.R. § 4.59.  Although the 2011 VA examination included findings referable to the 4th finger, there is no indication of painful motion that would warrant additional compensation on the basis of disability in that finger.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased or higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case the Veteran's disability is manifested by reports of pain and limitation of motion.  These manifestations are contemplated by the rating criteria discussed above.  Hence, it is not necessary to consider the second step of the Thune test for extraschedular referral.  Although the Board has noted the Veteran reports of difficulties at work caused by his hand disability, the 10 percent rating is intended to compensate him for industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Although a total rating for compensation based on individual unemployability (TDIU) is a potential element of all initial ratings, that issue does not arise unless there is evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran has not reported any periods of unemployment or that his employment is marginal. Hence the issue of TDIU is not raised.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that an initial 10 percent rating is warranted for the residuals of the right hamate fracture. 38 U.S.C.A. § 5107(b) . 


ORDER

A compensable initial rating of 10 percent for the service-connected residuals of fractured hamate bone of the right hand is granted, effective August 1, 2011. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


